Citation Nr: 1726895	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  10-20 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a shrapnel wound of the back.

2.  Entitlement to service connection for a kidney disability, to include a recurrent urinary tract infection.

3.  Entitlement to service connection for a skin disability, to include eczema, claimed as jungle rot.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's Spouse


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to February 1971.  He is a combat veteran who served in the Republic of Vietnam and has been awarded multiple Bronze Stars.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board has expanded the Veteran's jungle rot claim to encompass all skin disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

The Veteran's claims for service connection for bilateral hearing loss and tinnitus were previously granted.  The grant represents a full grant of benefits and those issues are no longer before the Board.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.

The Veteran attended a November 2011 hearing at the RO conducted by a Decision Review Officer in Waco, Texas, where both he and his spouse provided pertinent testimony.  

This appeal was remanded by the Board in November 2015 for additional development and is now ready for adjudication. 


FINDINGS OF FACT

1.  The Veteran incurred a shrapnel wound to the back during military service.

2.  The Veteran's recurrent urinary tract infection is related to military service.  

3.  The Veteran's eczema is not related to military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a shrapnel wound in the back have been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  The criteria for service connection for a recurrent urinary tract infection have been met.  38 U.S.C.A. §§ 1154(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

3.  The criteria for service connection for a skin disability, to include eczema, claimed as jungle rot, have not been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Treatment records and VA examinations are associated with the claims file.  

The Board notes that this appeal was remanded in November 2015 in order to obtain VA examinations and opinions to address the etiology of the claims on appeal.  The January 2017 examiner reviewed the accurate history, considered lay statements, and provided clinical findings and diagnoses.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Any deficiencies in previous examinations and opinions have been rectified by the January 2017 examination.  Thus, the Board is now satisfied there has been substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Service Connection

The Veteran is claiming entitlement to service connection for residuals of a shrapnel wound in the back, a kidney disability, and a skin disability.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b). 

Residuals of a Shrapnel Wound in the Back

The Veteran is claiming entitlement to service connection for residuals of a shrapnel would in the back that he contends is the result of a combat injury during his time in Vietnam.  He stated in his hearing testimony that he was hit in the back when he was at a fire support base in Vietnam.  He further stated that he got hit near the center of his back and that he has a residual scar.  Based on the evidence of record, the Board determines that service connection for residuals of a shrapnel wound is warranted.  

Initially, the Board notes that the Veteran is in receipt of the Vietnam Service Medal, Vietnam Campaign Medal, and two Bronze Stars.  Therefore, the Veteran is entitled to the application of 38 U.S.C.A. § 1154(b) for combat veterans.  Section 1154(b) aids the combat veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  His combat experience is well-documented and already forms the basis as the stressor for his service-connected posttraumatic stress disorder and shrapnel wound scar in the right shin.  Therefore, based on his credible statements, the Board finds that he received a shrapnel wound to the back during service.

The Veteran reports scarring and back problems as a result of the shrapnel wound.  With regards to scarring, the January 2017 examiner noted a scar on the mid-left thoracic back measuring 1.2 cm x 1.3 cm.  Although there was no evidence of shell fragments or other abnormalities during x-rays conducted in January 2017, the Board deems this immaterial.  The Veteran never stated that he had shrapnel still lodged in his back.  Rather, he stated that he suffered from residuals of a shrapnel wound that left scarring.  With regards to back problems, the January 2017 examiner found that there was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue of the thoracolumbar spine.  The examiner opined that this pain is "directly related" to the "diagnosed thoracic shrapnel wound."

Therefore, the Board finds that service connection for residuals of a shrapnel wound in the back is warranted.  In so reaching the above conclusions, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102.  

Kidney Disability

The Veteran is claiming entitlement to service connection for a kidney disability, which he contends resulted from military service.  The January 2017 examiner noted that he has a diagnosed recurrent urinary tract infection.  

Based on the evidence of record, the Board determines that service connection for a recurrent urinary tract infection is warranted.  Service treatment records reflect a urinary tract infection in September 1970.  During the Veteran's hearing, he recalled having a kidney infection that was severe enough that he had to be air-lifted by helicopter to another location.  Additionally, he reported kidney problems throughout service that were typically treated with antibiotics.  As previously established, he is a combat veteran who is entitled to the application of 38 U.S.C.A. § 1154(b).  Therefore, based on his statements, the Board finds that corroboration of these events during service is not necessary.

As to whether his recurrent urinary tract infection is related to service, the Board relies on statements submitted in the record as well as medical evidence.  In August 2009, the Veteran's personal physician, Dr. B.M., stated that throughout the past 30 years, he had treated the Veteran for several kidney infections.  Assuming that timeline is correct, that would indicate that he had been clinically treated for recurrent kidney infections under the care of Dr. B.M. since 1979 - only 8 years after his discharge from service.  Additionally, the Board recognizes the Veteran's statements regarding his history of symptoms.  In this regard, while the Veteran is not competent diagnose a disorder such as a urinary tract infection, he is nonetheless competent to testify about the presence of observable symptomatology as well as report any diagnosis provided to him by a medical professional.  In this instance, he recalled treatment for kidney infections immediately after discharge by Dr. E., who is deceased.  Later, his care was taken over by Dr. B.M., who has already provided a statement referencing treatment for kidney infections since he first took care of the Veteran.   

Although the January 2017 VA examiner provided an opinion opining against the grant of service connection, the Board assigns this opinion little probative value.  Although the examiner acknowledged that the Veteran was treated once during service for a urinary tract infection, the examiner found that there was no evidence in the claims file to support recurrent urinary tract infections.  However, the examiner failed to take into account the statements of Dr. B.M. and the Veteran, both who wrote statements detailing a lengthy history of a recurrent urinary tract infection.  

Therefore, the Board finds that service connection for a recurrent urinary tract infection is warranted.  In so reaching the above conclusions, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102.  

Skin Disability

The Veteran is claiming entitlement to service connection for a skin disability, which he contends resulted from military service.  The January 2017 examiner noted a diagnosis of eczema as well as a previous misdiagnosis of dermatitis.

Based on the evidence of record, the Board determines that service connection for eczema is not warranted.  With regards to his eczema, service treatment records do not reflect complaints of, treatment for, or a diagnosis related to any skin disability.  Significantly, his separation examination is absent of any complaints of or observed symptoms related to a skin disability.  

In fact, the post-service evidence does not reflect symptoms related to a skin disability for many years after the Veteran left active duty service.  Specifically, post-service evidence does not reflect treatment for a skin-related condition until October 2004 - 33 years after his discharge from service.  Therefore, continuity is not established based on the clinical evidence of record.

As part of this claim, the Board recognizes the Veteran's statements regarding his history of symptoms.  In this regard, while the Veteran is not competent diagnose a disorder such as eczema, as it may not be diagnosed by its unique and readily identifiable features, and thus require a determination that is "medical in nature," he is nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

The Board has considered the statements of the Veteran and his wife that he has experienced skin problems since active duty.  However, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not sound.  In addition to the fact that no skin symptoms were mentioned at his separation physical examination, there are no medical records that exist showing that he sought treatment for his skin condition until many years after service.  Additionally, he has only provided general statements regarding his skin condition since service.  Therefore, continuity is not established based on the Veteran's statements.

Next, service connection may also be granted when the evidence establishes a medical nexus between his claimed disability and either his active duty or his service-connected disability.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disability to active duty, despite his contentions to the contrary.

First, there are no treatment records establishing that the Veteran's eczema is related to active duty, nor has any physician asserted that such a relationship exists.  With regards to his claimed skin disability, Dr. B.M. stated that since service the Veteran has worked out in the sun most of his life, causing skin damage from exposure to the sun.  Additionally, the January 2017 examiner stated that the currently diagnosed eczema, which had previously been misdiagnosed as dermatitis, was less likely than not incurred in or caused by service.  The examiner noted that there was a lack of overall evidence to support the claimed condition of Jungle Rot or that it began during service.  Furthermore, there were no service records showing that any skin disability existed while he was in service.

In adjudicating this claim, the Board has specifically considered the statements made by the Veteran relating his claimed disabilities to service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

Although the Veteran is competent to testify that he observed skin symptoms, he is not competent to provide a medical opinion linking his eczema to his military service.  Such a medical nexus does not involve a simple identification that a layperson is competent to make.  See Jandreau, 492 F.3d at 1377, n.4.  

Therefore, the Board finds that the weight of the competent evidence does not attribute the Veteran's eczema to military service despite his contentions to the contrary.  In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107 (b) (West 2014).  However, as the most probative evidence is against the claim, the doctrine is not applicable in this case.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a residuals of a shrapnel wound is the back is granted.

Service connection for a recurrent urinary tract infection is granted.

Service connection for a skin disability, to include eczema is denied. 



____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


